Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is responsive to the amendment filed on 001/25/2021.  As directed by the amendment: claims 3-4 have been withdrawn.  Thus, claims 1-2 and 5-13 are presently pending in this application.
	
Response to Arguments
Applicant's arguments with respect to claims 1-2 and 7-11 rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Swanson (4936860); claims 1-2 and 8-11 rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Hassler et al. (6436146) “Hassler”; claims 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Swanson (4936860) in view of Swanson (4955915) “Swanson ‘915” and Hassler et al. (6436146) “Hassler” in view of Swanson (4955916) “Swanson ‘915” and claims 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Swanson (4936860) in view of Hassler et al. (6436146) “Hassler” have been fully considered but they are not persuasive.   
The main argument is regarding the prior art references of Swanson and Hassler et al. failing to disclose the newly amended limitation of claims 1 and 2 directed to “a single, one-piece integral body comprising the entire proximal carpal row comprising a scaphoid, lunate, and triquetrum”.  This is not found persuasive because “comprising the entire proximal carpal row comprising a scaphoid, lunate and triquetrum” is positively reciting and claiming the body 
Furthermore, the wrist implant in Swanson has the required structure of claims 1 and 2 including a single, one-piece integral body, a saddle shape having dorsal/palmar surfaces, proximal end with convex shape, an opposing distal end comprising a first convex lateral articulating surface, a second convex lateral articulating surface and a concave central articulating surface. This structure of claims 1-2 is disclosed by the wrist implant in Swanson where the wrist implant of Swanson is fully capable of performing the intended use of being configured to comprise the entire proximal carpal row comprising a scaphoid, lunate and triquetrum.  
Similarly, Hassler et al. discloses the claimed structure of the wrist implant in Fig. 12A and Fig. 19B discloses where the wrist implant is fully capable of performing the intended use of being configured to comprise the entire proximal carpal row comprising a scaphoid, lunate and triquetrum.  Fig. 17A discloses the oval shaped implant for use with metacarpo-phalangeal joint or interphalangeal joint and Figs. 18A-19B discloses various uses of the oval implant in the wrist.  The saddle-shaped implant in Fig. 12A is fully capable of being used to comprise the entire carpal row, as shown in Fig. 19B, just like the oval implant is used with metacarpal and phalangeal joints in Fig. 17A.  Even though the description of Fig. 12A specifically discusses use 
Therefore, Swanson and Hassler et al. disclose the claimed limitations of claims 1-2 including the newly added limitation of “comprising the entire proximal carpal row comprising a scaphoid, lunate, and triquetrum”.  
Previous objections to claims 1-2 have been withdrawn
Claim Objections
Claim 2 is objected to because of the following informalities: “comprising a a scaphoid” should be changed to “comprising a scaphoid”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The limitation “a single, one-piece integral body comprising the entire proximal carpal row comprising a scaphoid, lunate, and triquetrum” is claiming the human body which is considered non-statutory subject matter.  The claims should be re-written with the term "adapted to" or “configured to” prior to the limitations to overcome positively citing human body.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7-11 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Swanson (4936860).
Regarding claims 1-2, as best understood, Swanson discloses a wrist implant 50 (Figs. 1-2 and 5) for replacement of the proximal carpal row and configured to replicate a proximal carpal row of a human wrist (the structure of the implant 50 is used for wrist implantation which is fully capable of performing the intended use for replacing or replicating the proximal carpal row of a human wrist; abstract and Fig. 2), the implant comprising: a single, one-piece integral body comprising the entire proximal carpal row comprising a scaphoid, lunate, and triquetrum (col. 2, lin. 63-64 disclose a one piece body fully capable of performing the intended use of being configured to comprise the entire proximal carpal row which includes a scaphoid, lunate and triquetrum), the body having a substantially saddle-shaped or concave arcuate configuration (as shown in Fig. 5) comprising: a dorsal surface (description of Fig. 2); a palmar surface (the surface opposite of dorsal surface; Fig. 2); a proximal end having a substantially convex shape (Fig. 5 shows the convex proximal end 54); a distal end configured to have three articulation surfaces and substantially opposing the proximal end (Fig. 5 discloses the distal end opposite end 54 having facets 70/72), the distal end comprising; a first lateral articulating surface defined by a first convex portion 100 (Fig. 5); a second lateral articulating 
Regarding claim 7, Swanson discloses wherein the dorsal and palmar surface are substantially planar (as shown in Figs. 3 and 5, the dorsal and palmar surfaces are “substantially” planar). 
Regarding claim 8-11, Swanson discloses wherein the proximal surface is configured to articulate with a radius (abstract); the first lateral articulating surface configured to articulate with a trapezium and/ or trapezoid; the second lateral articulating surface is configured to articulate with a hamate and wherein the central articulating surface is configured to articulate with a capitate (abstract; furthermore the structure of the implant in Swanson in fully capable of performing the intended use of articulating with the different bones of the wrist).
Claims 1-2 and 8-11 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Hassler et al. (6436146) “Hassler”. 
Regarding claims 1-2, as best understood, Hassler discloses a wrist implant 4 (Figs. 12A-12C and ) for replacement of the proximal carpal row and configured to replicate a proximal carpal row of a human wrist (the structure of the implant 50 is used for wrist implantation which is used for replacing or replicating the proximal carpal row of a human wrist; Fig. 19B; col. 11, lin. 61-63 disclose replacing the carpal row having bones scaphoid, triquetrum and lunate), the implant comprising: a single, one-piece integral body comprising the entire proximal carpal row comprising a scaphoid, lunate, and triquetrum (Figs. 12A-12C disclose a one piece body fully capable of performing the intended use of being configured to comprise the entire proximal carpal row which includes a scaphoid, lunate and triquetrum, as shown in Fig. 19B), the body having a substantially saddle-shaped or concave arcuate configuration (as shown in 
Regarding claim 8-11, Hassler discloses wherein the proximal surface is configured to articulate with a radius (Fig. 19B); the first lateral articulating surface configured to articulate with a trapezium and/ or trapezoid; the second lateral articulating surface is configured to articulate with a hamate and wherein the central articulating surface is configured to articulate with a capitate (Fig. 19B and col. 11, lin. 61-63).
Regarding claims 12-13, Hassler discloses wherein the implant is fabricated from ceramic and wherein the implant is fabricated from pyrocarbon (col. 5, lin. 16-21).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (4936860) in view of Swanson (4955915) “Swanson ‘915” and Hassler et al. (6436146) “Hassler” in view of Swanson (4955916) “Swanson ‘915”. 
Swanson and Hassler disclose the claimed invention of claim 1; except for the implant comprising suture passages and the suture passages are on the palmar-radial and dorsal-ulnar sides of the implant for ligament reattachment.  However, Swanson ‘915 teaches a similar wrist implant 60 (Figs. 3-4) comprising suture passages76/78 on the palmar-radial and dorsal-ulnar sides of the implant for ligament reattachment (Figs. 3 and 4 disclose suture passages 76/78 on dorsal and palmar surfaces on both radial and ulnar sides of the implant).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implants in Swanson and Hassler to include suture passages on the palmar-radial and dorsal-ulnar sides of the implant for ligament reattachment, as taught and suggested by Swanson ‘915, for allowing the implant to have passages that permit stabilization of the implant by ligament attachment (col. 3, lin. 46-48 of Swanson ‘916). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hassler et al. (6436146) “Hassler”.
Hassler discloses the claimed invention of claim 1; except for explicitly disclosing wherein the dorsal and palmar surface are substantially planar.  It would have been an obvious matter of design choice to make the dorsal and palmar surfaces “substantially” planar, since such a modification would have involved a mere change in the form or shape of a component.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (4936860) in view of Hassler et al. (6436146) “Hassler”. 
Swanson discloses the claimed invention of claim 1; except for the implant is fabricated from ceramic and wherein the implant is fabricated from pyrocarbon.  However, Hassler teaches a similar wrist implant comprising the implant is fabricated from ceramic and wherein the implant is fabricated from pyrocarbon (col. 5, lin. 16-21).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant in Swanson to include the implant is fabricated from ceramic and wherein the implant is fabricated from pyrocarbon, as taught and suggested by Hassler, for using an implant material that allows biocompatibility with surrounding tissue and vascular anatomy (col. 5, lin. 22-25 of Hassler). 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant material in Swanson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASHITA SHARMA/
Primary Examiner, Art Unit 3774